Citation Nr: 1229309	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-29 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for disability of the throat, claimed as partial paralysis/montgomery implant/loss of voice/goiter and vocal cord.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in April 2007, a statement of the case was issued in February 2008, and a substantive appeal was received in October 2008.


FINDING OF FACT

Disability of the throat, to include partial paralysis/montgomery implant/loss of voice/goiter and vocal cord was not manifested during service, and is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Disability of the throat, to include partial paralysis/montgomery implant/loss of voice/goiter and vocal cord was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In August and September 2006, VCAA letters were issued to the Veteran.  The letters predated the rating decision.  Collectively, the VCAA letters notified the Veteran of what information and evidence is needed to substantiate her claim of service connection, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and what evidence is necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  Initially, the Board notes that apparently the Veteran's claims folder was unable to be located and was rebuilt upon receipt of her March 2006 compensation claim.  As such, the Veteran's service treatment records are unavailable for review, and the RO's efforts to obtain the records are in a September 2006 VA Memorandum.  In September 2006, the Veteran was requested to submit her service treatment records; however, she did not respond.  Under such situations the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the caselaw does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).  Otherwise, the evidence of record contains the Veteran's private treatment records dated from 2001 to 2002, and a July 1997 treatment record from the Naval Hospital in Jacksonville, Florida.  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

It is noted that the RO did not provide a VA examiner to review the claims file for a nexus opinion but such is not required in order to make a final adjudication with regard to this issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

Initially, the evidence does not establish that the Veteran suffered "an event, injury or disease in service," with regard to the claimed disability, so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination reports or medical opinions could not provide competent evidence of the incurrence of the claimed disabilities in service.  Significantly, there is no competent, credible evidence that the claimed disability may be associated with the Veteran's service.  Given the absence of any competent evidence of the claimed post-service disability until many years after service, any current opinion provided at this point would be no more than speculative.  See 38 C.F.R. § 3.102 (a finding of service connection may not be based on a resort to speculation or even remote possibility).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.  

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In March 2006, the Veteran filed a claim of service connection for throat disability, specifically partial paralysis/montgomery implant/loss of voice/goiter and vocal cord.  The Veteran stated that this condition was incurred during service.  She did not offer any further statements in support of her claim, and her subsequent submissions have not offered any further statements in support of her claim.  

A July 1997 treatment record reflects that the Veteran incurred a right ankle injury.  With regard to her prior medical history, it was noted that she underwent a hysterectomy in 1981 and a tonsillectomy (date not provided).  

A November 2001 private treatment record reflects that the Veteran was referred by another physician for a voice problem.  The report reflects that in August she developed postnasal sinus drainage and what seemed like a cold and her voice became hoarse.  She was given antibiotics and a prednisone dose pack through most of September and early October.  However, her voice problem persisted and she was not having a satisfactory response to medications.  She reported that her general health is fairly good, although she suffers from arthritis.  She previously had a tonsillectomy and adenoidectomy (T&A) and hysterectomy back in the 1980's and she also reported breaking her ankle once.  She reported that she had never been "accused" of having any chronic, systemic illness.  Upon examination, the impression was left partial vocal cord paresis either due to complete loss of function of the external branch of the superior laryngeal nerve, or since swallowing is so good, more likely due to partial loss of function of the left recurrent laryngeal nerve.  

A March 2002 private treatment record reflects that she underwent a hysterectomy 21 years ago (approximately 1981) and that she underwent a tonsillectomy in 1994.  

As detailed, service treatment records are unavailable for review.  While acknowledging the unavailability of her service records, it is not clear the basis for the Veteran's belief that her throat disability is due to service as she has not submitted any specific statements as to why she believes such disability is due to service.  

In light of the missing service treatment records, the Board must rely on post-service medical evidence and lay evidence from the Veteran to analyze the service connection claim.  As detailed, per the post-service treatment records that are on file, the Veteran sought treatment for her throat problems in November 2001 and only reported symptoms since August 2001, thus 23 years after separation from active service.  The Veteran's statements offered to the examiners for purposes of undergoing treatment do not reflect any contentions that she experienced any symptoms or problems in the 1970's which would have encompassed her active service.  Rather, the Veteran reported to the November 2001 examiner that she underwent a tonsillectomy in the 1980's, thus at least two years after separation from active service, and another treatment record reflects that she underwent a tonsillectomy in 1994, thus approximately 16 years after separation from service.  She does not otherwise report a prior medical history which dates back to her period of service from January 1976 to August 1978.  Thus, the record does not support a continuity of symptomatology.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board has considered the Veteran's contention that a relationship exists between her claimed disability and active service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005). 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

Initially, as discussed, the only statements offered by the Veteran are contained in treatment records which reflect her report that her symptoms began decades after separation from service.  The Board finds such statements credible as they were offered for purposes of seeking medical treatment.  Such statements, however, do not support a continuity of symptomatology nor any relationship to her active service.  Moreover, the Board finds the Veteran lacks competence to relate her current disability to active service as she does not have the requisite medical expertise, and she has submitted no medical evidence in support of such assertion.  To the extent that the Veteran is claiming the onset of pertinent disability in service, her statements are competent, but not credible.  They are contradicted by statements made for treatment purposes that place the onset of symptoms and disability after active duty.  

For these reasons, there is no basis for granting service connection for disability of the throat, to include partial paralysis/montgomery implant/loss of voice/goiter and vocal cord.


ORDER

Entitlement to service connection for disability of the throat, to include partial paralysis/montgomery implant/loss of voice/goiter and vocal cord, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


